Response to Amendment
	This is a corrected notice of allowance mailed to supplement the notice of allowances mailed November 29, 2021 and November 15, 2021.  This action is to correct a numbering error in the previous actions which indicated at least claim 26 as pending and allowed.  This is now corrected to indicate that claim 26 had been cancelled in the response received October 22, 2021.

Allowable Subject Matter
Claim 8-9, 11-23, 26-36, 38, and 64-69 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T BATES whose telephone number is (571)272-3980. The examiner can normally be reached Mon-Fri 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458